Citation Nr: 1209977	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right hand, to include as secondary to service-connected second degree burn scar of the right arm.

2.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from June 1977 to October 1977, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and August 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in August 2009 at which time it reopened the claim of entitlement to service connection for a left ankle injury and remanded that issue along with the claim for service connection for neuropathy of the right hand for additional development.  It is now returned to the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  There is no competent evidence linking neuropathy of the right hand to service or a service-connected disability. 

2.  There is no competent evidence linking a left ankle disability to service, and arthritis of the left ankle may not be presumed to have been so incurred.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy of the right hand, to include as secondary to service-connected second degree burn of the right arm, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  The criteria for service connection for a left ankle injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in September 2003, February 2007 and January 2010 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  June 2006 and February 2007 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in April 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, records from the Social Security Administration, and the reports of VA examinations.

In addition, the prior remand instructions have been substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the January 2010 letter requested information concerning medical treatment from the Veteran.  Moreover, the Veteran was afforded a VA examination and an opinion on his claim for service connection for a left ankle injury was provided following claims file review. 
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000).

Neuropathy of the Right Hand

The Veteran seeks entitlement to service connection for neuropathy of the right hand, including as secondary to his service-connected second degree burn scar of the right arm. 

The Veteran's service treatment records show that the Veteran received burns to his right arm and other parts of his body from removing the radiator cap on his car.  The service treatment records are otherwise negative for any findings or treatment of a right hand disorder.    

A January 1981 private emergency treatment record reflects that the Veteran reported persistent pain over the right 3rd metacarpaphalangeal joint of his right hand.  He reported that he sustained an initial injury over the same hand 11/2 weeks earlier while he was boxing and punched a solid object.  His symptoms had progressively diminished.  The assessment was status post resolving contusion of the right 3rd metacarpophalangeal joint.

On VA scars examination in September 2003, it was noted that the Veteran took Neurotonin twice a day for pain related to cervical radiculopathy, stabilization of mood and for neuropathies related to burn injury.  Examination of the burn sites revealed no neurological findings.  The diagnosis was status post second degree burns of the right arm, right thigh and right abdominal wall with mild to minimal scarring with use of antiepileptic for neuropathies/mood stabilization.  There were no defects noted on physical examination.

During an April 2003 VA mental health consultation, the Veteran reported that he was most troubled by the neuropathic discomforts and sensations related to his burns. 

In October 2004, the Veteran sought a private medical evaluation for a one month history of muscle twitching in his upper arms.  Examination revealed occasional fasciculations in the upper arm.  The impression was benign fasciculations versus lower motor neuron disease.  The Veteran was scheduled for an electromyograph  (EMG) study.  An EMG conducted in November 2004 was normal.  There was no evidence of myopathy, radiculopathy or motor neuron disease.

A private EMG study conducted in May 2008 showed that the Veteran presented for an evaluation of numbness in the right hand for the past two years.  Results from the study revealed right cubital tunnel syndrome of mild severity.

In an August 2008 VA treatment record, it was noted that an EMG study was positive for right cubital tunnel syndrome.  

At an October 2008 VA scars examination the Veteran reported nerve damage due to his right arm burn scar.  He stated that there was numbness and tingling at the medial aspect of the elbow which moved to the mid hand to digits 4-5 at intervals.  He was diagnosed with status post second degree burns of the right arm, no residuals and right cubital tunnel syndrome of mild severity.  The examiner emphasized that the EMG report recorded the Veteran's history of numbness in his right wrist to have started two years earlier, and at that time he was diagnosed with mild cubital tunnel syndrome.  The examiner also emphasized that it was important to note that the burn occurred in 1981 and on VA examination in 2003, the Veteran reported that he had nerve damage due to the scar but had a normal clinical evaluation. 

The Veteran underwent a VA nerves examination in December 2008 and was diagnosed with mild right cubital tunnel syndrome, due to repetitive motion injury.  The examiner noted that there was insufficient evidence of a medical connection between the second degree burn of the right upper arm and right cubital tunnel syndrome.  The examiner explained that the area of the old burn had no anatomic connection to the ulnar nerve, and that the cubital tunnel was located at the back of the elbow near the medial epicondyle.  The examiner stated that second degree burns do not cause nerve damage because the burn would not penetrate to the level of nerve tissue.  It was further reported that documentation to support the Veteran's claim of a medical connection between the service-connected second degree burn on the right upper arm and a right cubital tunnel syndrome that developed 20 years after the burn had not been provided.  The examiner concluded that it was more likely than not that the Veteran's right cubital tunnel syndrome is a result of repetitive motion injury or local pressure.   

The medical evidence establishes a current diagnosis of cubital tunnel syndrome of the right hand.  In this case, however, there is no credible and competent evidence of any right hand disability (aside from the burn scars to the right upper arm) in-service.  While the Veteran reported taking medication for neuropathies related to his burn injury at the September 2003 VA examination, clinical evaluation revealed no neurological defects.  Rather, the first documentation of an actual diagnosis of a right hand disorder in the record is found in a May 2008 EMG study which confirmed a diagnosis of right cubital tunnel syndrome.  At that time, the Veteran only reported a two year history of right hand numbness which would have been long after separation from service.  Furthermore, there is no competent medical opinion that establishes that the Veteran's right cubital tunnel syndrome is related to service. Accordingly, service connection for neuropathy of the right hand, diagnosed as cubital tunnel syndrome, is not warranted on a direct basis. 

With respect to issue of entitlement to secondary service connection for right hand neuropathy, the December 20078 VA examiner stated that there was insufficient medial evidence of a medical connection between the second degree burn of the right upper arm and right cubital tunnel syndrome and concluded that it was more likely than not that the Veteran's right cubital tunnel syndrome is a result of repetitive motion injury or local pressure.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's medical history, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Accordingly, service connection for a neuropathy of the right hand on a secondary basis is also not warranted.

The Board recognizes the Veteran's contentions that he has neuropathy of the right hand, including as secondary to his service-connected second degree burn scar of the right arm, as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a  right hand disorder other than the one burn incident) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a right hand disorder until May 2008, and no competent medical evidence linking the reported right hand disorder to service or a service-connected disability) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current right hand disability that is related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Left Ankle Injury

The Veteran essentially contends that his current left ankle disorder is the result of an in-service left ankle sprain that occurred in June 1982.

Service treatment records indicate that the Veteran twisted his ankle on a rock when jumping off a truck in June 1982.  The physician reported that the Veteran appeared to have sprained the ligaments of the left foot dorsal, and recommended that the Veteran not drive for one day and return if the pain persisted.  Service treatment records also indicate that the Veteran reported numbness in his left toes in September 1977; he was diagnosed with a possible circulation problem, with negative findings on examination.  At a periodic evaluation in November 1982, the Veteran's lower extremities were noted to be normal. 

Following service, the evidence of record indicates that the Veteran has sought private and VA treatment on numerous occasions for reports of left leg, ankle and foot pain and numbness.  In June 2003, the Veteran sought treatment from Dr. T. Q. Chung, who stated that the Veteran reported of vague pain and numbness in the left leg for the past two years.  The Veteran also reported having some numbness in his toes during basic training.  After examining the Veteran, Dr. Chung diagnosed him with possible lumbar disc disease.  In May and October 2007, a VA doctor diagnosed the Veteran with left ankle pain from a previous deltoid injury.  X-rays taken in May 2007 revealed no osseous, articular or soft tissue abnormality.  

The Veteran underwent a VA examination of the left ankle in June 2010.  X-rays of the ankle revealed mild degenerative changes.  There was no fracture or dislocation.  The Veteran was diagnosed with mild degenerative changes of the left ankle.  In a November 2010 addendum, the examiner concluded that it was less likely as not that the Veteran's current left ankle disorder was caused by or a result of the ankle sprain.  The examiner noted that the Veteran had twisted his ankle in June 1982 during service but there was no evidence of subsequent treatment of the left ankle during service and no evidence of a current left ankle disability secondary to the in-service sprain.  It was noted that there were no further complaints of pain which would usually occur with chronic arthritis or traumatic arthritis.  Furthermore, there was no evidence that the Veteran suffered from an autoimmune disease, broken bone, general "wear and tear" on the joints or infection.  In an addendum dated in April 2011, the examiner stated that the claims folder had been reviewed.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim of service connection for a left ankle injury, and the appeal will be denied.

As noted above, while there was evidence of a left ankle injury in June 1982 during service, the evidence also shows that there was no residuals or sequelae associated thereto.  The Veteran did not complain of left leg pain until several years following discharge from service and it was not until the VA examination report of November 2010 that there is evidence of current mild degenerative changes of the left ankle. 

The Board finds probative the opinion provided by the VA examiner that stated that the Veteran's current left ankle disorder was not related to service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 493.

Additionally, there is no medical evidence to show that arthritis of the left ankle was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

To the extent that the Veteran himself believes that his current disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion, as the etiology of a left ankle disorder requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a right hand or left ankle disorder is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran's left ankle disorder, diagnosed a mild degenerative disease, is less likely than not related to service.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for neuropathy of the right hand is denied.

Service connection for a left ankle injury is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


